DETAILED ACTION
This office action is the first office action on the merits in this application. The claims of May 25, 2019, are under consideration. Claims 1-16 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim is considered to be positively requiring the intracondylar notch and the posterior condyle, as claimed. Examiner recommends use of “configured to” or “when” language in the claim to discuss interaction with these body portions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches “applying tension” at line 2; claim 1 also teaches application of tension at line 12. As claimed, it is unclear if this is the same tension, or a different tension. Clarification is required. 
Claim 1 teaches “the medial condyle” at line 17. As claimed, it is unclear if this is a condyle of the femur or tibia, and further the limitation lacks antecedent basis in the claim. Examiner believes this to be a medial femoral condyle of the patient, for examination purposes. Clarification is required. 
Claim 6 teaches “a main body portion”. Claim 1 also teaches “a main body portion”. As presently claimed, it is unclear if the main body portion of claim 6 is supposed to be the same main body portion of claim 1, or a different structure. For examination purposes, this is understood to be the same main body portion. Clarification is required. 
Claims 8 and 9 teach “for use in setting pin placement” and “for setting pin placement”, respectively. It is unclear into what the pin placement is intended to occur. Examiner understands this to be into the patient’s femur. Clarification is required. 
Claim 12 teaches the limitation “the posterior condyle”. This limitation lacks antecedent basis. Further, this is a term that examiner is not familiar with. It is unclear if 
Claim 12 teaches the limitation “natural space”. The requirements of this space are not considered to be specified in such clarity that one reading the claim is aware of the metes and bounds of this claim limitation. Clarification is required. 
Claim 15 uses the term “front loading”. The direction “front” lacks antecedent basis in the claims – all other directionality in these claims is in “anterior/posterior” frame of reference. It is unclear how “front/rear” is related to “anterior/posterior”. For examination purposes, anterior is considered to be equivalent to front. Clarification is required. 
Claim 16 teaches that the device is for use on either a left or right knee; then teaches that the resection arm assembly and extension angle guides are provided in two different configurations. These appear to be exclusive limitations. The entire device is not capable of use on both sides, if portions are required to be substituted for use on the different sizes. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moholkar (US 2016/0106409 A1).
Regarding claims 1 and 4, Moholkar teaches a device for preparing a femur of a patient for receipt of a knee implant in both extension 5and flexion relative to a resected tibia plateau based on applying tension to medial and lateral 6collateral ligaments of said patient as at figs. 8, 9, 10 and 15. The device includes 
7a tibial baseplate (bottom surface of 14), being substantially planar, configured to rest on said resected tibial plateau [0049], 
8a tensioner 78, the tensioner comprising a tensioner body 80 having a tensioner portion 97, the 9tensioner portion 84 affixed anteriorly to the tibial baseplate 14, 
10an expander arm (14 above bottom surface/114/34) comprising an elongated body portion 38, a superior side of the elongated body 11portion having a spiked tip adjacent a posterior end thereof (e.g. prongs [0063]), the spiked tip positioned 12to selectively interact with an intracondylar notch of the knee under tension [0063], the 13expander arm 14/114/34 operatively connected to the tensioner body 80 via the tensioner portion 97 (all components operatively coupled into a single unit as in fig. 9), 14the tensioner portion 97 capable of for use in selectively raising and lowering the 15expander arm relative to the tibial baseplate to thereby apply tension to said medial 16and lateral collateral ligaments of said patient in extension or in flexion [0122], [0123], and  
17a resection arm assembly 12, the resection arm assembly capable of selective attachment to 18the expander arm 14/114/34, the resection arm assembly including a main body portion 27, the 19main body portion 27 supporting a medial paddle 138, the medial paddle 138 configured to abut 20against the medial condyle (as by attachment with pins through 22/24).
Regarding claim 2, the expander arm 14/114/34 is operatively connected to the tensioner portion 97 via a rack post 100 having a plurality of ratchet teeth configured to engage the tensioner portion 97 for selectively raising or lowering the expander arm 14/114/34 relative to the tibial baseplate 14. (Mechanism discussed at [0122], [0123])
Regarding claim 3, the recesses in the teeth of 97 can be considered a “drive bore” (without any further limitation to the structure or functionality of a drive bore) operatively receiving the rack post 100 therein. 
Regarding claim 5, the tensioner portion is affixed anteriorly to the tibial baseplate (bottom surface of 14) as in fig. 9, via an extension of 14 (e.g. portions 64 or 74 can be considered to be an extension of the bottom surface of 14 as seen in fig. 6). 
Regarding claim 6, the resection arm assembly 12 further includes an attachment base 18 as at fig.10 and the main body portion 27 slidingly mounted on the attachment base 18 via a post (portion 55 being considered to be a ‘post’), the attachment base 18 configured to slide onto the expander arm 14/114/34. 
Regarding claim 7, the main body portion 27 is configured to selectively lock 12the main body portion 27 to the post 55 of the attachment base 18 when said knee is in extension or in 13flexion, to thereby maintain a selected position of said resection arm assembly 12 relative to said 14knee (based on fixation to the tibial plate 14) [0077].
Regarding claims 8 and 9, the main body portion 27 has bores 30 capable of use with pins for setting pin placement. There is no reason that these bores 30 cannot be said to correspond with pin bores on some inferentially referred to resection guides. There are two bores shown but four are taught at [0050]. There is no reason that two cannot be set during extension and two during flexion. 
Regarding claims 13 and 16, a portion of element 138 is considered to be an extension angle guide. There is no reason the device cannot be placed on either knee of a patient. [0059]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moholkar in view of Trabish et al. (US 2018/0177612 A1).
Regarding claims 14 and 15, Moholkar teaches the limitations of claim 1, but does not teach use of a stylus in sizing of the femur. 
Trabish teaches attachment of a stylus 522 to the main body 10 of his structure by use of a sizer 510 [0155]. All components are considered attached together into a single unit. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to place the sizer and stylus of Trabish onto the Moholkar device by attachment at 18 (and associated modifications to permit proper coupling interaction between the two components). One would have done so in order to permit further confirmation of sizing of structures in the Moholkar method prior to performing cuts on the bone. 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 can only be allowed at such time as the rejections under 35 USC 101 and 112 are overcome. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799